          Case 5:19-cv-00672-R Document 18 Filed 07/16/20 Page 1 of 11



                    THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

STAR WELL SERVICES, INC.,                         )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )       Case No. CIV-19-672-R
                                                  )
WESTERN OILFIELDS SUPPLY                          )
COMPANY, d/b/a RENT FOR RAIN,                     )
                                                  )
                     Defendant.                   )

                                           ORDER

       Before the Court is the Motion to Compel (Doc. No. 15) filed by Defendant Western

Oilfields Supply Company. Plaintiff responded to the motion and Defendant filed a reply

brief in support of its position. (Doc. Nos. 16, 17). Upon consideration of the parties’

submissions, the Court finds as follows.

       Star Well Services, Inc. filed this action alleging that it orally agreed with Defendant

to store certain frac tanks on Plaintiff’s property in Chickasha, Oklahoma, and that it did

so without payment from January 1, 2017 through March 13, 2019. It seeks to recover

damages under theories of quasi-contract and unjust enrichment. Defense counsel served

upon Plaintiff’s counsel discovery requests—interrogatories, requests for production, and

requests for admission—on January 22, 2020. Plaintiff provided its responses thereto on

February 24, 2020. Defendant contends the responses were inadequate and that Plaintiff’s

deficient responses result in a waiver of any objections to the discovery requests. Plaintiff

contends that its efforts to assemble and provide the documents responsive to Defendant’s

requests were hampered by the COVID-19 outbreak. Plaintiff further contends it has
             Case 5:19-cv-00672-R Document 18 Filed 07/16/20 Page 2 of 11



sufficiently responded to Defendant’s discovery requests and is aware of its obligation to

supplement its prior disclosures should additional information or documents be uncovered.

         Defendant’s Motion to Compel sets forth four basic propositions:
         (B)      Star Well’s general objections should be struck[;]
         (C)      Star Well’s objections to Interrogatories Nos. 4 and 8 should be struck
                  and Star Well should be ordered to answer same[;]
         (D)      Star Well’s objection to Requests for Production Nos. 2, 4, 5, 7, 15,
                  16, 17, and 19 should be struck and Star Well should be ordered to
                  produce all responsive documents to same[; and]
         (E)      Sanctions should be imposed pursuant to Fed.R.Civ.P. 37(a)(5)(A).

Doc. No. 15, pp. 7, 10, 14, and 20 (capitalization altered from original). The Court will

address each argument in turn.

         Plaintiff’s Response to Defendant’s First Set of Discovery Requests (Doc. No. 15-

3), contains an introductory section labeled “General Objections,” wherein Plaintiffs set

forth five general objections to Defendant’s discovery requests. Defendant asks the Court

to strike these objections1, because they are not addressed to any particular discovery

request as mandated by Federal Rules of Civil Procedure 33(b)(4) and 34(b)(2)(C).2 This

section of Plaintiff’s discovery response purports to reserve objections to production of

information and documents that are privileged or that seek work product, asserts that


1
   It is not entirely clear whether Defendant is advocating that the Court strike only the objections contained in the
“General Objections” section or whether it contends that even those objections asserted in response to specific
interrogatories and requests for production are too vague. Certain of the arguments set forth in Proposition B of the
motion address “general objections” while others refer more specifically to “General Objections.” The Court assumes
Defendant’s motion is directed both to the section of Plaintiff’s discovery response entitled “General Objections” and
to the general objections raised in response to the Interrogatories and Requests for Production, although Defendant’s
propositions (C) and (D) address particular discovery requests.
2
  Rule 33(b)(4) provides that “[t]he grounds for objecting to an interrogatory must be stated with specificity. Any
ground not stated in a timely objection is waived unless the court, for good cause, excuses the failure.” Rule
34(b)(2)(C) similarly provides that “[a]n objection must state whether any responsive materials are being withheld on
the basis of that objection. An objection to part of a request must specify the part and permit inspection of the rest.”


                                                           2
              Case 5:19-cv-00672-R Document 18 Filed 07/16/20 Page 3 of 11



certain terms used in the discovery requests are overly broad, unduly burdensome, vague

or ambiguous and seek irrelevant information or that the information/documents are not

proportional to the needs of the case. Plaintiff also objected to the discovery requests to the

extent they sought confidential or trade secret information or the opinions of an expert.

(Doc. No. 15-3, p. 3).

          Plaintiff does not respond to Defendant’s contention that the Court should strike

Plaintiff’s General Objections. The Court hereby overrules Defendant’s “General

Objections.” “General objections neither explain nor preserve anything. They are empty,

useless traditions that do nothing but make discovery unnecessarily cumbersome.” Smash

Tech., LLC v. Smash Solutions, LLC, No. 2:10-cv-00105-TC-JCB, 2020 WL 3546254 (D.

Utah, June 30, 2020).3 Similarly, the boilerplate objections offered by Plaintiff in response

to Defendant’s Interrogatories—Requests for Production are addressed below—are

insufficient.

          Defendant specifically challenges Defendant’s objections to two interrogatories, 4

and 8.

          INTERROGATORY NO. 4. Identify any oral communications that
          occurred between you and Defendant related to storage of frac tanks by
          Defendant on your yard at any period of time. Your answer should identify
          who made the communication, who received the communication, when the
          communication occurred, the substance of the communication, and any
          witnesses who have knowledge of the communication.

          RESPONSE: Plaintiff objects to this interrogatory as being an overly broad
          and unduly burdensome contention interrogatory. Plaintiff also objects to this
          interrogatory to the extent that it is a compound and/or multi-part
          interrogatory, and each part thereof constitutes a separate interrogatory.

3
    The Court finds no distinction between overruling the objections, striking them, or finding the objections waived.

                                                           3
            Case 5:19-cv-00672-R Document 18 Filed 07/16/20 Page 4 of 11



        Plaintiff objects to this Interrogatory because it seeks an audit, summary or
        compilation of information. The response to this interrogatory may be
        supplemented at a later date.

Doc. No. 15-3.

        [Supplemental Response to] Interrogatory No. 4: We stand on our response.
        Interrogatories are to be answered based on the knowledge and belief at the
        time of answering the interrogatory. Mr. Young so answered Interrogatory
        No. 4. Mr. Young has a duty to supplement his answer if it changes. It has
        not changed.

Doc. No. 15-9.

        As set forth above, to the extent Plaintiff contends Interrogatory No. 4 is overly

broad or unduly burdensome it has waived the objection by failing to make it with

specificity. Its remaining objections are similarly unavailing. Federal Rule of Civil

Procedure 33(a)(2) provides that “[a]n interrogatory is not objectionable merely because it

asks for an opinion or contention that relates to fact or the application of law to fact ....”

Thus, objecting merely because an interrogatory appears to be of the “contention” variety

is, by itself, not a valid objection.

        The Court similarly rejects Plaintiff’s contention that Interrogatory No. 4 contains

multiple inquiries each of which counts against the twenty-five interrogatories permitted

by Rule 33(a)(1). Rule 33(a)(1) sets forth the maximum number of permissible

interrogatories without leave of court and also provides that the limit includes “all discrete

subparts.” Plaintiff does not identify how many subparts it believes that Interrogatory No.

4 contains.4


4
  The Court notes that Defendant’s initial discovery requests did not exceed the maximum number, and because
Plaintiff does not identify how many subparts it believes Interrogatory No. 4 contains, the Court cannot discern that

                                                         4
            Case 5:19-cv-00672-R Document 18 Filed 07/16/20 Page 5 of 11



        According to Plaintiff’s initial disclosures, it allegedly stored thirteen frac tanks

belonging to Defendant from January 1, 2017 through March 13, 2019. The storage was

allegedly the result of oral conversations between agents for the parties. Defendant is

clearly entitled to information about the alleged oral agreement, which obviously was the

result of conversations between agents of the parties. Second, although Rule 33(a) does not

define “discrete subparts,” analysis of the Advisory Committee Notes from the 1993

amendment to Rule 33 do not support Plaintiff’s interpretation of the rule.

        Parties cannot evade this presumptive limitation through the device of
        joining as “subparts” questions that seek information about discrete separate
        subjects. However, a question asking about communications of a particular
        type should be treated as a single interrogatory even though it requests that
        the time, place, persons present, and contents be stated separately for each
        such communication.

Advisory Committee Note, 146 F.R.D. 401, 675–76 (Fed.1993)); see Swackhammer v.

Sprint Corp. PCS, 225 F.R.D. 658, 664 (D. Kan. 2004).

                Although Rule 33(a) states that “discrete subparts” should be counted
        as separate interrogatories, it does not define that term. An interrogatory with
        subparts that elicit details concerning the common theme “should be
        considered a single question,” even though “the breadth of an area inquired
        about may be disputable.” White v. Cinemark USA, Inc., No. 04CV0397 GEB
        CMK, 2005 WL 3881658, at *2–3 (E.D. Cal. Mar. 28, 2005). “On the other
        hand, an interrogatory with subparts inquiring into discrete areas is more
        likely to be counted as more than one for purposes of the limitation.” Id. at
        *3. In White, the Court found that asking for “each and every fact” relating
        to each affirmative defense should be treated as separate interrogatories since
        each defense may be both factually and logically different. Id.




Defendant exceeded its allowance of 25 interrogatories, which would be the only basis for objecting to the subparts
as set forth herein.

                                                        5
             Case 5:19-cv-00672-R Document 18 Filed 07/16/20 Page 6 of 11



Vega v. Honeywell Int'l, Inc., No. 19-CV-00663-W-BGS, 2020 WL 2098199, at *5 (S.D.

Cal. May 1, 2020). The undersigned concludes that the questions of who said what to

whom, when and where, are subsumed in the main inquiry, identifying conversations that

allegedly support an agreement between the parties that Plaintiff would store frac tanks for

Defendant’s benefit and in exchange for compensation. Accordingly, Plaintiff’s objection

is overruled.

         Finally, the Court considers Defendant’s objection to Interrogatory No. 4, that is

that the interrogatory requested an audit, compilation or summary. The Court assumes

Defendant’s objection was premised on Rule 33(d) of the Federal Rules of Civil Procedure:

         [i]f the answer to an interrogatory may be determined by examining,
         auditing, compiling, abstracting, or summarizing a party’s business records
         (including electronically stored information) and if the burden of deriving or
         ascertaining the answer will be substantially the same for either party, the
         responding party may answer by: (1) specifying the records that must be
         reviewed, in sufficient detail to enable the interrogating party to locate and
         identify them as readily as the responding party could; and (2) giving the
         interrogating party a reasonable opportunity to examine and audit the records
         and to make copies, compilations, abstracts, or summaries.

Fed. R. Civ. P. 33(d). Plaintiff’s objection does not comport with the requirements of the

Rule, and accordingly is overruled. Having overruled the objections Plaintiff set forth in

its responses to Interrogatory No. 4, the Court hereby orders that Plaintiff submit a

supplemental response to defense counsel within ten days of entry of this Order.5



5
  In response to the motion to compel Plaintiff argues that the discovery sought would be better suited to deposition.
Plaintiff did not raise this objection in its responses, and therefore it is waived. Plaintiff also contends that the substance
of the relevant conversations is set forth in its responses to Interrogatory Nos. 5, 6, 7, and 8. The Court’s review of
those responses indicates that Plaintiff has identified that Brandon Branch contacted Plaintiff regarding permission to
store tanks at Star Well’s yard, which was agreed to by Warren Young and Gerald Carter, and that Mr. Carter
coordinated the transfer of the tanks. Plaintiff’s answer to Interrogatory No. 8 provides vague information about the
alleged agreement that Plaintiff would store thirteen tanks for Defendant but asserts that Defendant left the tanks on

                                                              6
            Case 5:19-cv-00672-R Document 18 Filed 07/16/20 Page 7 of 11



        Defendant also seeks to compel Plaintiff to provide a supplemental response

to Interrogatory No. 8.

        State the amount of money or other consideration that Defendant agreed to
        pay you for the storage of frac tanks on your yard as alleged in the Complaint.

Doc. No. 15-3. Plaintiff responded:

        There is no written agreement with regard to the storage of the 13 tanks.
        Plaintiff agreed to transfer and store the 13 tanks in its yard temporarily.
        Defendant was then to remove the 13 tanks in a short period of time. Instead,
        Defendant left the 13 tanks in Plaintiff’s yard for over two years.

Id. Plaintiff’s supplemental response—set forth in a May 15, 2020 letter—states “[t]here

is no express agreement. Plaintiff’s claims are based on Quasi-Contract and Restitution and

Unjust Enrichment.” Doc. No. 15-9. The Court interprets the clarification as indicating that

Defendant and Plaintiff never agreed upon a price, consistent with Plaintiff’s quasi-contract

theory or recovery. Oklahoma recognizes “quasi contracts,” also known as “implied-in-

law” or “constructive” contracts. T&S Inv. Co. v. Coury, 593 P.2d 503, 504 (Okla. 1979)

(discussing the distinction between quasi contracts, implied-in-fact contracts, and express

contracts).6 “A ‘quasi’ or constructive contract is an implication of law,” i.e., “the contract

is a mere fiction, imposed in order to adapt the case to a given remedy,” whereas an

“implied-in-fact” contract is one in which “the contract is a fact legitimately inferred.” Id.




its yard for more than two years rather than on a temporary basis. These answers are insufficient as a response to
Interrogatory No. 4.
6
  The Oklahoma Uniform Jury Instruction on Quasi-Contract provides that a jury may find a defendant liable if it
concludes that the plaintiff furnished goods or services to the defendant, with the reasonable expectation of being
compensated, that defendant knowingly accepted the benefit of the services, and that the defendant would be unfairly
benefited by the services if not required to compensate the plaintiff. OUJI-Civ. 23.10.

                                                         7
             Case 5:19-cv-00672-R Document 18 Filed 07/16/20 Page 8 of 11



Accordingly, although Defendant contends Plaintiff has not sufficiently responded, the

Court disagrees.7 Defendant’s Motion to Compel is denied as to Interrogatory No. 8.

         Defendant next requests that the Court strike Plaintiff’s objections to its Requests

for Production 2, 4, 5, 7, 15, 16, 17, and 19. Although Plaintiff objected to each of these

requests in its responses, the most recent communication from Plaintiff’s counsel to

Defendant’s attorney, a May 15, 2020 letter, states:

         We produced the documents in our possession in this case on May 4, 2020.
         As stated in Plaintiff’s Response to Defendant’s First Set of Discovery
         Requests, Plaintiff may supplement this production at a later date. Discovery
         is ongoing and as we obtain further documentation, we will produce these
         documents to you.

Doc. No. 15-9. Plaintiff’s counsel further stated:

         With respect to Requests for Production Nos. 4, 5, 7, 15, 16, 17, and 19, in
         each of the Plaintiff’s responses to these requests, Plaintiff stated “The
         response to the request for production may be supplemented at a later date.”
         Discovery is ongoing and we will supplement as we discover additional
         documents.

Id. In response to the Motion to Compel Plaintiff reiterates its position that it has produced

all responsive documents, stating, “Ms. Lowe still states in her Motion to Compel that Star

Well must produce additional documents that do not exist.” (Doc. No. 16, p. 8). As to

Requests for Production Nos. 2, 4, 5, 7, 15, 16, 17, and 19, the Court cannot mandate that

a party produce documents that do not exist. However, Plaintiff states at page 12 of its

Response that is has produced all “non-privileged” documents. Contrary to the requirement

of Federal Rule of Civil Procedure 26(b)(5), Plaintiff has ignored its obligation to support


7
 Plaintiff’s initial disclosures indicate a storage rate of $45 per day per tank without indicating a basis for the rate.
(Doc. No. 15-1).

                                                           8
            Case 5:19-cv-00672-R Document 18 Filed 07/16/20 Page 9 of 11



the assertion of a privilege by describing the nature of the documents, communications or

tangible things not produced or disclosed, so as to permit Defendant to ascertain whether

any asserted privilege is legitimate. Because Plaintiff has ignored its obligation and in light

of Plaintiff’s failure to clearly state whether any documents have been withheld on the basis

of privilege, neither the Court nor Defendant is able to discern whether Plaintiff holds a

legitimate privilege.

        As a result, within five days of entry of this Order Plaintiff shall provide Defendant

the information mandated by Rule 26(b)(5) in the form of a privilege log if Plaintiff

withheld any discovery on the basis of privilege. If Plaintiff has withheld no discovery in

light of a privilege, it should clearly state so in a communication to Defendant within this

same time frame. Failure to comply with this mandate or the failure to provide the

mandated Rule 26(b)(5) information in response to subsequent requests for production will

result in waiver of the privilege. Defendant’s Motion to Compel is granted to the extent

that Plaintiff must provide additional information regarding the alleged privilege, but

otherwise denied.

        Plaintiff’s response to Request for Production No. 2, which requested production of

“[a]ll documents, written communications and electronically stored information that you

intend to use as exhibits in this case, whether at deposition, hearing or trial,” was that the

request was premature.8 Federal Rule of Civil Procedure 26(a)(1)(A)(ii), provides in

relevant part:


8
   Inexplicably Plaintiff also objected that the request was overly broad and unduly burdensome and that it sought
information protected by privilege. (Doc. No. 15-3, pp. 13-14).

                                                        9
         Case 5:19-cv-00672-R Document 18 Filed 07/16/20 Page 10 of 11



       [e]xcept as exempted by Rule 26(a)(1)(B), . . . a party must, without awaiting
       a discovery request, provide to the other parties . . . a copy—or a description
       by category and location—of all documents, electronically stored
       information and tangible things that the disclosing party has in its possession,
       custody, or control and may use to support its claims or defense, unless the
       use would be solely for impeachment.

(emphasis added). In its initial disclosures Plaintiff indicated it was unaware of anything

responsive to this obligation. Presumably Plaintiff’s representation would no longer be true

given that the parties have been engaged in discovery. As a result, Plaintiff had a duty to

supplement its initial disclosures pursuant to Rule 26(e).

       A party who has made a disclosure under Rule 26(a) . . . must supplement or
       correct its disclosure or response . . . in a timely manner if the party learns
       that in some material respect the disclosure or response is incomplete or
       incorrect, and if the additional or corrective information has not been made
       known to the other parties during the discovery process or in writing.

Fed.R.Civ.P. 26(e). Thus, Defendant cannot avoid providing documents responsive to

Request for Production No. 2, to the extent such documents have not already been provided

and the motion is granted in this regard.

       Finally, Defendant requests that the Court impose sanctions on Plaintiff. Rule

37(a)(5)(A) of the Federal Rules of Civil Procedure provides, in pertinent part:

       [i]f the motion [to compel] is granted . . . the court must, after giving an
       opportunity to be heard, require the party . . . whose conduct necessitated the
       motion, the party or attorney advising that conduct, or both, to pay the
       movant’s reasonable expenses incurred in making the motion, including
       attorney’s fees. But the court must not order this payment if:
              (i)     the movant filed the motion before attempting in good faith to
                      obtain the disclosure or discovery without court action;
              (ii)     the opposing party’s nondisclosure, response, or objection was
                      substantially justified; or
              (iii)   other circumstances make an award of expenses unjust.


                                             10
         Case 5:19-cv-00672-R Document 18 Filed 07/16/20 Page 11 of 11



The Court has granted Defendant’s motion in part, each party has taken positions that are

not substantially justified. As a result, the Court declines Defendant’s invitation to impose

attorney’s fees against Plaintiff because to do so would be unjust and inappropriate.

       For the reasons set forth herein, Defendant’s Motion to Compel is GRANTED IN

PART AND DENIED IN PART.

       IT IS SO ORDERED this 16th day of July 2020.




                                             11
